DETAILED ACTION
1. 	This communication is responsive to the amendment, filed February 12, 2021.
2. 	Claims 1-2, 4-5, 7-10, 13, 15-23 are pending in this application.  Claims 1, 19, 20 are independent claims. This action is made Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examined under the first inventor to file provisions of the AIA 
4. The present application was filed on April 17, 2018, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA .

5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
6.	Applicant’s arguments, with respect to the amendment filed on February 12, 2021 with respect to claims 1-2, 4-5, 7-10, 13, 15-23 have been fully considered and are found persuasive.  

The applicant argues:
 change a size of the located sticker based on a magnitude of the sound” overcomes the previously cited arts.

The examiner responds:
1. The examiner agrees.
The examiner cites the new art of Carcia et. al. (“Carcia”, US 2002/0018067).
Carcia [abstract] “means for altering the selected digital image in accordance with the selected sound characteristics”.
Carcia [0001] “altering and animating still images in accordance with characteristics of sound”
Carcia [0019] “FIG. 5 illustrates an embodiment, wherein the digital and sound sources are from a computer 40. FIG. 5 also illustrates a plurality of including a printer, phone or another computer”.
Carcia [0017] “For example, a sound characteristic such as a drum beat or whether the sound is considered "pop", "slow" "fast" when identified could be used to alter the image appearing in FIG. 2 to provide, for instance, the altered image appearing in FIG. 3. The image of FIG. 3 represents a so-called "broken tile" effect and can be produced by a variety of known geometric transforms. Such geometric transforms segment, translate, rotate, resize or skew image images in a number of versions”.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1-2, 4-5, 7-10, 13,15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et. al. (“Deng”, US 2018/0012390) in view of Carcia et. al. (“Carcia”, US 2002/0018067) in further view of Lee et. al. (“Lee”, US 2015/0194186).

Claim 1:
Deng teaches information processing device comprising: at least one processor configured to ([0012] “Computing device 102 includes a processor 108”) acquire from a device, ([0041] “The stickers include a necklace, earrings, and heart. A sticker may be anchored to a facial feature to follow that facial feature in the live video stream, such as earrings may be anchored to the ears”) 

Deng teaches a moving image, (as discussed above in [0041] a live video stream (moving image))

Deng teaches manipulation information, (as discussed above in [0041] A sticker may be anchored to a facial feature to follow that facial feature)

Deng teaches specific information (as discussed above in [0041] A sticker may be anchored to a facial feature to follow that facial feature)

(as discussed above in [0041] a live video stream (moving image)),

Deng teaches the acquired manipulation information includes a manipulation position ([0041] “A sticker may be anchored to a facial feature”) corresponding to a location of a sticker on the moving image (Deng [0041] “Screen 1000 includes a (scrollable) list 1002 of static visual elements (e.g., stickers)”. Deng Fig 10 item 1002 shows sticker selections over the moving image. Deng [0041] “When a sticker is selected, options 1004 may appear to allow adjustment of the sticker”.  Deng Fig 10 item 1004 shows sticker adjustment menu over the moving image.
Thus, the amount of manipulation information corresponds to a number of tap selections of selecting the sticker and adjusting the sticker)

Deng teaches that the moving image is displayed on the display unit of a display screen of the device ([0013] “Processor 108 shows a remote live video stream received from computing device 104 on display 118”)

Deng teaches that the specific information corresponds to the sticker to be located ([0041] “A sticker may be anchored to a facial feature to follow that facial feature in the live video stream, such as earrings may be anchored to the ears”, thus, to be located in a moving live stream video)

Deng teaches that analyze a region corresponding to the manipulation position on the moving image ([0041] “A sticker may be anchored to a facial feature”)

(Deng [0041] “When a sticker is selected, options 1004 may appear to allow adjustment of the sticker”, thus, a sticker is dynamically located for an edit processing operation)
Deng teaches change a position of the located sticker based on a characteristic of an object in the moving image (Deng [0041] “The stickers include a necklace, earrings, and heart. A sticker may be anchored to a facial feature to follow that facial feature in the live video stream, such as earrings may be anchored to the ears”. Deng Fig 5 different video chat close-up faces, likewise, Figs 6-7 shows different close-up, thus, the earring sticker size will change size based on the close-up of the image. Also an earring sticker will change inclination based on the tilt of the head. Deng [0007]”FIGS. 4 to 11 are screenshots of a graphic user interface of a video chatting application in FIG. 1 in examples of the present disclosure)

Deng teaches wherein the amount of the acquired manipulation information corresponds to a number of tapping operations on the moving image (Deng [0041] “The stickers include a necklace, earrings, and heart. A sticker may be anchored to a facial feature to follow that facial feature in the live video stream”. Deng Fig 10 shows how sticker the necklace, earrings, and heart icons are over the moving chat image. Deng [0041] “When sticker icon 414 on screen 400 is selected, processor 108 generates a screen 1000 shown in FIG. 10”. Thus, Deng teaches that the amount of the acquired manipulation information of selecting additional stickers on the touchscreen corresponds to a number of tapping operations on the moving image) and



The modified Deng + Carcia teaches change a size of the located sticker based on a magnitude of the sound (Carcia [0017] “For example, a sound characteristic such as a drum beat or whether the sound is considered "pop", "slow" "fast" when identified could be used to alter the image appearing in FIG. 2 to provide, for instance, the altered image appearing in FIG. 3. The image of FIG. 3 represents a so-called "broken tile" effect and can be produced by a variety of known geometric transforms. Such geometric transforms segment, translate, rotate, resize or skew image images in a number of versions”)

The modified Deng + Carcia does not explicitly teach divide a time period corresponding to the moving image into a plurality of segments; set, based on a time-series distribution of an amount of the acquired manipulation information. However, Lee is analogous art of displaying images on a user interface [0005, 0007]. Lee [0010] “a mobile terminal including a camera, a record button 503 is selected by a user, the controller 180 starts the recording. If the record button 503 is selected again during the recording, the controller 180 can stop the recording”. Thus, Lee teaches how button selections can start/stop video recording. Lee [0137] “while a video of a school play in which a child appears is recorded, a user may want to separately save a specific section in which the child plays an important role. Hence, according to one embodiment of the present invention, if start and end points of the highlight section are input by a user, the highlight section is saved separately”. Thus, Lee teaches dividing and extracting a recorded video into highlight portions based on start and end times for a portion. It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to combine the mobile device video editing user interface of the modified Deng + Carcia with the mobile device video editing user interface of Lee so users can record videos of their video chats to share with users [Lee 0007, 0100].

The modified Deng + Carcia + Lee teaches at least one segment of the plurality of segments as an extraction segment, (Lee [0137] “while a video of a school play in which a child appears is recorded, a user may want to separately save a specific section in which the child plays an important role. Hence, according to one embodiment of the present invention, if start and end points of the highlight section are input by a user, the highlight section is saved separately”) 

Regarding the claimed threshold, the applicant is not claiming it’s predetermined, or a check is made to the threshold, As discussed above in Lee [0137] the user chooses the start and end times for a highlight portion, so the user can choose a start and end time when manipulation changes are present. Thus, a threshold greater than 0)

The modified Deng + Carcia + Lee teaches generate a highlight movie image based on the extraction segment (as discussed above in Lee [0137] an extracted highlight portion is created)


Claim 2:
The modified Deng + Carcia + Lee teaches recognize the object in the region corresponding to the manipulation position; and execute the first image processing operation on the object. (Deng [0041] “The stickers include a necklace, earrings, and heart. A sticker may be anchored to a facial feature to follow that facial feature in the live video stream, such as earrings may be anchored to the ears”, thus, the a facial feature is followed so that the sticker maintains its position on the facial feature)

Claim 4:
The modified Deng + Carcia + Lee teaches recognize a motion of the object in the moving image and execute a second image processing operation on the moving image based on the recognized (Deng [0041] “The stickers include a necklace, earrings, and heart. A sticker may be anchored to a facial feature to follow that facial feature in the live video stream, such as earrings may be anchored to the ears”, thus, the a facial feature is followed so that the sticker maintains its position on the facial feature)

Claim 5:
The modified Deng + Carcia  + Lee teaches that the at least one processor is further configured to invalidate the first image processing operation based on the recognized motion of the object.(Deng [0082] of the applicant’s specification it states “For example, the image processing unit 104 may perform processing of invalidating image processing executed earlier on the basis of the motion of the object”, so the this claim is simply claiming a subsequent motion and further processing of moving the sticker based on further motion of the ear object, as discussed above in [0041] the sticker continually follows the ear, so past changes are invalidated when the ear is followed to a new position)

Claim 7:
The modified Deng + Carcia + Lee teaches the at least one processor is further configured to execute a second image processing operation based on the amount of the acquired manipulation information. (as discussed above in Lee [0137] a user can create a highlight section based on selecting a start/end times within a video)

Claim 8:
The modified Deng + Carcia + Lee teaches that the at least one processor is further configured to execute the second image processing operation based on the time-series distribution of the .(as discussed above in Lee [0137] a user can create a highlight section based on selecting a start/end time points)

Claim 9:
The modified Deng + Carcia + Lee teaches recognize the object from the moving image, and execute the second image processing operation on the at least one object based on the amount of the acquired manipulation information. (as discussed above Deng [0041] “When a sticker is selected, options 1004 may appear to allow adjustment of the sticker”, thus, a sticker is dynamically recognized (located) for an edit processing operation and the adjustment is based on the  size of the sticker (amount of manipulation information).

Claim 10:
The modified Deng + Carcia  + Lee teaches the at least one processor is further configured to recognize the object based on a distribution of a plurality of manipulation positions (Deng Fig 10 item 1002 shows sticker layout distribution positions that recognize the selected sticker based on where the user selects within the distribution, [0041] “screen 1000 shown in FIG. 10 in examples of the present disclosure. Screen 1000 includes a (scrollable) list 1002 of static visual elements (e.g., stickers)”)


Claim 13:
The modified Deng + Carcia + Lee teaches estimate an attribute of the moving image based on the acquired manipulation information (as discussed above in Deng [0041] A sticker may be anchored to a facial feature to follow that facial feature, thus, manipulation information sticker , thus, an estimated location on a person’s face as the person moves in a live stream video)

Claim 15:
The modified Deng + Carcia + Lee teaches change, based on the acquired manipulation information, a mode of a first sticker of a plurality of stickers located on the moving image (as discussed above, Deng [0041] an acquired manipulation information sticker in an anchoring mode of anchoring a sticker to a person’s face, [0041] “A sticker may be anchored to a facial feature to follow that facial feature in the live video stream, such as earrings may be anchored to the ears”, thus, a user can change whether to anchor the sticker or not, alternatively, the user can simply remove the sticker would put it into a non-display mode) the first sticker is included in a region corresponding to a second sticker of the plurality of stickers (Deng [0041] “The stickers include a necklace, earrings, and heart”, thus, the stickers are in the region of a user’s body)

Claim 16:
The modified Deng + Carcia + Lee teaches that the acquired manipulation information includes information concerning a manipulation mode on the display unit of the device. (as discussed above in Deng [0041] A sticker may be anchored to a facial feature to follow that facial feature, thus, a sticker mode)

Claim 17:
at least one of a tap manipulation, a pinch manipulation, a swipe manipulation, a sliding manipulation, or a magnitude of a pressure applied to the display screen of the device, and the tap manipulation, the pinch manipulation, the swipe manipulation, and the sliding manipulation are executed by at least one manipulation body (Deng [0041] “When sticker icon 414 on screen 400 is selected, processor 108 generates a screen 1000 shown in FIG. 10 in examples of the present disclosure. Screen 1000 includes a (scrollable) list 1002 of static visual elements (e.g., stickers)”, thus, a tap gesture)


Claim 18:
The modified Deng + Carcia + Lee teaches the at least one processor is further configured to execute second image processing operation on the moving image (Deng [0041] “The stickers include a necklace, earrings, and heart. A sticker may be anchored to a facial feature to follow that facial feature in the live video stream, such as earrings may be anchored to the ears”)

Claim 19 is similar in scope to claim 1 and is rejected under similar rationale

Claim 20 is similar in scope to claim 1 and is rejected under similar rationale. Further, Deng Fig 1 shows two devices items 102 and 104 communicating over the network. Deng [0013] “Processor 108 shows a remote live video stream received from computing device 104 on display 118. Processor 108 may also show the local live video stream on display 118 where the remote live video stream appears in a larger window and the local live video stream appears in a Thus, each device acts as a server for the other devices in the video chat to send selected stickers and real time user streamed images.


Claim 21:
The modified Deng + Carcia + Lee teaches change a size of the located sticker based on the acquired manipulation information (Deng Fig 5 different video chat close-up faces, likewise, fig 6-7 shows different close-up, thus, the earring sticker size will change based on the close-up of the image, Deng [0007] ’’FIGS. 4 to 11 are screenshots of a graphic user interface of a video chatting application in FIG. 1 in examples of the present disclosure”)


Claim 23:
The modified Deng + Carcia + Lee teaches that the at least one processor is further configured to change an inclination of the located sticker based on the acquired manipulation information (as discussed above, Deng [0041, Fig 5-7] disclose that based on a tilt of a head will change the inclination of the earring sticker)


9. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Deng et. al. (“Deng”, US 2018/0012390) in view of Carcia et. al. (“Carcia”, US 2002/0018067) in further view of Lee et. al. (“Lee”, US 2015/0194186) in further view of Setton et. al. (“Setton”, US 2013/0141513).

Claim 22:

The modified Deng + Carcia + Lee does not explicitly disclose that change a color of the located sticker based on the acquired manipulation information. However, Setton is analogous art of video messaging animations [0034]. Setton [0034] discloses “animation can be any object that is able to supplement the communication between participants in a video conference. For example, animations can be, but are not limited to, a kiss, heart, emoticon, high-five, background (photo-booth type of effects), color space changes, and/or image process changes (e.g., thinning, fattening), or avatars”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the animated sticker of the modified Deng + Carcia + Lee with the animations of Setton so the user is given a sequence of selectable tabs overlaid on a user interface that enable a user to make desired and convenient selections [Setton 0118].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145